IN THE COURT OF APPEALS OF IOWA

                              No. 3-1190 / 13-1728
                              Filed February 5, 2014


IN THE INTEREST OF J.N., S.N., E.N., C.N., B.N., and H.N.,
Minor Children,

M.N., Father,
       Appellant,

A.N., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Mary Timko,

Associate Juvenile Judge.



      A mother and father appeal separately from the order terminating their

parental rights. AFFIRMED.



      Patrick H. Tott, Sioux City, for appellant father.

      Angela Kayl of Kayl Law Office, Sioux City, for appellant mother.

      Thomas J. Miller, Attorney General, Kathrine Miller-Todd, Assistant

Attorney General, Patrick Jennings, County Attorney, and J. Aaron Kirsch,

Assistant County Attorney, for appellee State.

      Joseph Kertels of Juvenile Law Center, Sioux City, for minor children.



      Considered by Mullins, P.J., McDonald, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2013).
                                            2


MAHAN, S.J.

       A mother and father separately appeal the termination of their parental

rights to their six children. They each contend the State failed to prove the

grounds for termination by clear and convincing evidence, termination is not in

the children’s best interests, and the State failed to make reasonable efforts to

reunite them with the children. We review these claims de novo. See In re A.B.,

815 N.W.2d 764, 773 (Iowa 2012).

       The family came to the attention of the Iowa Department of Human

Services (DHS) in August 2011 following allegations the father sexually abused

one of the children. The children were placed in foster care that same month. 1

The court adjudicated the children to be children in need of assistance (CINA) in

October 2011 based on “a significant pattern of lack of supervision for the

children, especially those with the most special needs” and the house being

“unclean to the point of being an unsafe home in which to reside.”

       Despite numerous reports of possible abuse and neglect, the parents

denied the allegations made against them. Extensive services were offered to

the parents, who did not request additional services. In spite of these services,

the DHS found the parents failed to demonstrate they had made the changes

necessary to return the children to their custody. The State filed a petition to

terminate the parents’ rights in February 2013, and following a hearing in July




1
  Five of the children were returned to the mother’s care in September 2011 but were
removed the following month after the father assaulted one of the children while living at
the home without the DHS’s permission. The children have not returned to the home
since that time.
                                           3


2013, the juvenile court terminated both the mother’s and the father’s parental

rights to all six children.

       I. Grounds for Termination.

       Both parents challenge the evidence supporting the termination of their

respective parental rights. The juvenile court terminated each parent’s rights to

each of the children pursuant to Iowa Code sections 232.116(1)(d), (f), and (i)

(2013). We need only find grounds to terminate under one of the subsections

cited by the juvenile court to affirm. In re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App.

1999). Termination is appropriate under section 232.116(1)(d) where the State

proves by clear and convincing evidence:

               (1) The court has previously adjudicated the child to be a
       child in need of assistance after finding the child to have been
       physically or sexually abused or neglected as the result of the acts
       or omissions of one or both parents, or the court has previously
       adjudicated a child who is a member of the same family to be a
       child in need of assistance after such a finding.
               (2) Subsequent to the child in need of assistance
       adjudication, the parents were offered or received services to
       correct the circumstance which led to the adjudication, and the
       circumstance continues to exist despite the offer or receipt of
       services.

Iowa Code § 232.116(1)(d).      The parents do not dispute that the criteria of

section   232.116(1)(d)(1)    has   been       shown.   They   instead   argue   the

circumstances that led to the CINA adjudication no longer exist.

       We find clear and convincing evidence supports terminating both the

mother’s and the father’s parental rights under section 232.116(1)(d). Although

the parents argue their home is now clean and habitable, the condition of the

home was only one basis for the CINA adjudication.         The credible evidence

shows these children have been subjected to physical abuse and neglect while in
                                         4


their parents’ care. While the parents argue they have assured the children this

abuse will not continue in the future, the record shows they denied the

allegations of abuse being made against them.        Because they failed to take

responsibility for their actions and adequately participate in services to address

their parenting deficiencies, the circumstances that led to the CINA adjudication

continue to exist. Even though we have determined we need only find grounds

to terminate under section 232.116(1)(d), we also conclude there is clear and

convincing evidence to terminate parental rights under sections 232.116(1)(f) and

232.116(1)(i). These children simply cannot be returned to the custody of their

parents.

      II. Best Interests.

      The mother and the father also contend termination is not in the children’s

best interests. They argue the children are significantly bonded to them and to

each other and that termination will harm the children by severing those bonds.

They also argue their parental rights should not be terminated because some of

the children are not adoptable.     They ask that even if the children are not

returned to their care, that they should be placed in another planned permanent

living arrangement so the family relationships can be maintained.

      In making the best-interests determination, we give primary consideration

to the children’s safety, the best placement for furthering the children’s long-term

nurturing and growth, and the children’s physical, mental, and emotional

conditions and needs. See Iowa Code § 232.116(2); In re P.L., 778 N.W.2d 33,

39 (Iowa 2010). We find termination is in the children’s best interests. The two

oldest children have no desire to return to the parents’ care. The other four
                                          5


children are more conflicted about the prospect of termination, though all four are

settled in their current placements, feel safe, and are thriving in comparison to

the condition they were in following years of abuse and neglect. The children are

finally receiving the stability and safety the parents were unable to provide. The

evidence indicates that if the children were returned to the parents’ care, they

would continue to suffer as they did previously. With the specter of abuse and

neglect hanging over a future in which they are returned to the parents’ care,

termination is in the children’s best interests.     We further find it is not the

children’s best interests to preserve the parent-child relationship while the

children remain in long-term foster care; the risk of harm these parents pose if

the parent-child relationship is continued is simply too great.

       III. Reasonable Efforts.

       Finally, the mother and the father both contend the State failed to make

reasonable efforts to reunite them with the children.        The State must show

reasonable efforts as part of its ultimate proof the children cannot be safely

returned to the parents’ care, but it is not viewed as a strict substantive

requirement of termination.      In re C.B., 611 N.W.2d 489, 493 (Iowa 2000).

Rather, the scope of the DHS’s efforts to reunify the parents and children after

removal impacts the State’s burden of proving the elements of termination that

required reunification efforts. Id.

       Upon our de novo review, we find both parents were offered services, but

that they failed to adequately follow through with those services and make

lifestyle changes that would assure the children’s safety. The parents cannot

identify any services they were not offered that would have changed the outcome
                                         6


of this case. In order to make the changes necessary to allow them to safely

parent the children, the mother and the father needed to acknowledge their

parenting deficiencies and put forth a genuine effort to improve by participating in

the services already offered. They failed to do so. Accordingly, we affirm.

       AFFIRMED.